UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number: 3235-0058 Expires: August 31, 2018 Estimated average burden hours per response…………… 2.50 SEC FILE NUMBER 000-54208 CUSIP NUMBER (Check one): x Form10-K o Form20-F o Form11-K ¨Form10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended:December 31, 2016 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
